Citation Nr: 1231473	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  10-10 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.


FINDING OF FACT

The Veteran's diabetes mellitus requires the use of oral medication and a restricted diet; regulation of activities has not been shown.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for service-connected diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1 - 4.7, 4.119, Diagnostic Code (DC) 7913 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claim of service connection for diabetes mellitus was granted in an October 2008 decision.  He was also assigned a disability rating and effective date.  As the Veteran's current appeal stems from a disagreement with a downstream element, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the Veteran was afforded a VA examination in June 2011 specifically to assess the severity of his diabetes mellitus.  The VA examiner indicated that the claims folder had been reviewed and provided detailed information regarding the Veteran's diabetes mellitus, to include its effect on occupational functioning.  Upon review of the examination report and the VA treatment records, the Board is satisfied that the claims folder contains sufficient evidence by which to evaluate the Veteran's service-connected diabetes mellitus in the context of the rating criteria and throughout the appeal period.  Accordingly, the Board has properly assisted the Veteran by affording him an adequate VA examination in connection with his claim.  

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes the Veteran's VA treatment records and examination report.  The Veteran has not identified any outstanding relevant records not obtained, and the Board is aware of none.  The Veteran also elected not to have a hearing in connection with his appeal.  Thus, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.

II.  Analysis

The Veteran asserts that his service-connected diabetes mellitus has been more disabling than initially rated.  He contends that a rating in excess of 20 percent is warranted.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  The veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's diabetes mellitus, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2011).

The Veteran's service-connected diabetes mellitus has been evaluated as 20 percent disabling under 38 C.F.R. § 4.119, DC 7913.  Under that DC, a 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  38 C.F.R. § 4.119, DC 7913 (2011).  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  Lastly, a 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

A note that follows the criteria states the following:  Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under DC 7913.  Id.  In this regard, the Board notes that the Veteran is service connected and in receipt of separate evaluations for peripheral neuropathy of the upper and lower extremities and erectile dysfunction, all associated with his diabetes mellitus.  The ratings for these problems are not before the Board.  The Veteran is also in receipt of special monthly compensation in accordance with 38 U.S.C.A. § 1114(k) for loss of use of a creative organ, an issue which is also not before the Board.  

Upon review of the medical evidence of record during the relevant time period, the Board finds that a rating in excess of 20 percent is not warranted.  This is so because the evidence fails to demonstrate a restriction of activities, which is required for assignment of the next higher schedular evaluation of 40 percent.  The regulation of activities, defined in the Schedule as "avoidance of strenuous occupational and recreational activities" is tied to control of blood sugar, and not to physical capacity.  Strenuous activity can lead to fluctuation of blood sugar levels and trigger episodes of ketoacidosis or hypoglycemia.  While the evidence clearly establishes that the Veteran's diabetes mellitus is controlled by diet and oral medication, to be entitled to a higher evaluation there must also be medical evidence showing that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363 -64 (2007); 38 C.F.R. § 4.119, DC 7913.  That evidence is lacking in this case.  

VA outpatient treatment records dated from March 2007 to the present are simply devoid of any evidence showing a restriction of activities.  On examination in June 2011, the VA examiner specifically noted that there was no restriction of activities on account of the Veteran's diabetes mellitus.  Further, in August 2010, the Veteran enrolled in the "MOVE! Weight Management Program" at his local VA Medical Center.  A review of the program counseling notes similarly fails to suggest that the Veteran's activities were in any way restricted.  Moreover, the Veteran has not indicated that he has been informed by a medical professional that he needs to regulate his activities as defined by the regulation.  

In essence, the available evidence does not indicate that a medical professional has prescribed or advised the Veteran to avoid strenuous occupational and recreational activities on account of his diabetes mellitus.  Accordingly, although the Veteran's diabetes mellitus requires the use of an oral hypoglycemic agent and a restricted diet, without sufficient medical evidence demonstrating that the Veteran's service-connected diabetes mellitus has required regulation of activities (avoidance of strenuous occupational and recreational activities), a rating in excess of 20 percent is not warranted.  See Camacho, supra; 38 C.F.R. § 4.119, DC 7913; see also Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009) (the rating of diabetes mellitus under DC 7913 includes successive rating criteria, whereby "the evaluation of each higher disability rating included the criteria of each lower disability rating, such that if a component was not met at any one level, the Veteran could only be rated at the level that did not require the missing component.").  

In finding that a higher rating is not warranted for the Veteran's service-connected diabetes mellitus, the Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting a higher rating for the Veteran's disability during any applicable time period.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2011).

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluation in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization due to this service-connected disability, and there is no evidence of marked interference with employment due to this service-connected disability.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. 

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that the issue of entitlement to a total rating based upon individual unemployability due to service connected disability (TDIU) is part of an increased rating claim when that issue is raised by the record.  The issue is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits."  Comer v. Peake, 552 F.3d 1362, 1366 (Fed.Cir.2009).  In this case, the Board finds that the issue of entitlement to TDIU has not been raised by the Veteran or the record, as there is no indication that he is unemployable due to his service-connected diabetes mellitus.  Indeed, while it is indicated that the Veteran is not employed, VA examiners in April 2009 and June 2011 both determined that the Veteran's diabetes mellitus does not affect his capacity to work.  


ORDER

Entitlement to an initial evaluation for service-connected diabetes mellitus in excess of 20 percent is denied.




____________________________________________
REBECCA N. POULSON 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


